Citation Nr: 1308823	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-41 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for anxiety. 

2.  Entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea. 

3.  Entitlement to an initial rating in excess of 20 percent for status post transurethral resection of the prostate for benign prostatic hypertrophy with stress incontinence and lack of ejaculation. 

4.  Entitlement to an initial rating in excess of 10 percent for hypothyroidism. 

5.  Entitlement to an initial compensable rating for cataracts. 

6.  Entitlement to an initial compensable rating for status post hemorrhoidectomy. 

7.  Entitlement to an initial rating in excess of 10 percent for gastro esophageal reflux disease (GERD).

8.  Entitlement to an initial compensable rating for restless leg syndrome. 

9.  Entitlement to an initial rating in excess of 10 percent for left hip bursitis. 

10.  Entitlement to service connection for glaucoma. 

11.  Entitlement to service connection posterior vitreous detachment of both eyes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to November 1971, from October 2003 to September 2004, and from March 2006 to April 2010. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 and a June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  The Veteran has perfected an appeal as to each issue on appeal. 

The Veteran had also perfected appeals of the denial of service connection for tinnitus.  The RO subsequently awarded service connection for tinnitus in August 2012.  This action constitutes a full grant of benefit sought with respect to the claim for service connection for this disability.  Further, the record does not reflect that he has expressed disagreement with the effective date or disability evaluations assigned.  Accordingly, these matters are not currently before the Board.  

In August 2012, the Veteran testified before the undersigned at a hearing at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The issues of increased ratings for GERD, restless leg syndrome, and left hip bursitis, and the issues of service connection for glaucoma and posterior vitreous detachment of both eyes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the August 2012 Board hearing, the Veteran specifically stated that he wished to withdraw his appeal of entitlement to an initial rating in excess of 50 percent for anxiety. 

2.  During the August 2012 Board hearing, the Veteran specifically stated that he wished to withdraw his appeal of entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea. 

3.  During the August 2012 Board hearing, the Veteran specifically stated that he wished to withdraw his appeal of entitlement to an initial rating in excess of 20 percent for status post transurethral resection of the prostate for benign prostatic hypertrophy with stress incontinence and lack of ejaculation. 

4.  During the August 2012 Board hearing, the Veteran specifically stated that he wished to withdraw his appeal of entitlement to an initial rating in excess of 10 percent for hypothyroidism. 

5.  During the August 2012 Board hearing, the Veteran specifically stated that he wished to withdraw his appeal of entitlement to an initial compensable rating for cataracts. 

6.  During the August 2012 Board hearing, the Veteran specifically stated that he wished to withdraw his appeal of entitlement to an initial compensable rating for status post hemorrhoidectomy. 


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to an initial rating in excess of 50 percent for anxiety.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2012).

2.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2012).

3.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to an initial rating in excess of 20 percent for status post transurethral resection of the prostate for benign prostatic hypertrophy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2012).

4.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to an initial rating in excess of 10 percent for hypothyroidism.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2012).

5.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to an initial compensable rating for cataracts.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2012).

6.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to an initial compensable rating for status post hemorrhoidectomy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2012).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2012).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2012).

The Veteran perfected his appeal as to the claim for initial increased ratings for anxiety, obstructive sleep apnea, and status post transurethral resection of the prostate, hypothyroidism, cataracts, and status post hemorrhoidectomy.  Significantly, during the August 2012 Travel Board hearing, the Veteran specifically stated that he wished to withdraw his appeals as to these matters.  See August 2012 Travel Board Hearing transcript, page 2. 

The Veteran's requests to withdraw these issue were made on the record at the August 2012 Travel Board hearing, as is required by 38 C.F.R. § 20.204(b).  The Board accordingly finds that the Veteran's withdrawal requests qualify as valid withdrawals of these issues.  See 38 C.F.R. § 20.204.  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to the issues, and they are dismissed.


ORDER

The appeal of entitlement to an initial rating in excess of 50 percent for anxiety is dismissed. 

The appeal of entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea is dismissed. 

The appeal of entitlement to an initial rating in excess of 20 percent for status post transurethral resection of the prostate is dismissed. 

The appeal of entitlement to an initial rating in excess of 10 percent for hypothyroidism is dismissed. 

The appeal of entitlement to an initial compensable rating for cataracts is dismissed. 

The appeal of entitlement to an initial compensable rating for status post hemorrhoidectomy is dismissed. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The following additional development is needed prior to the adjudication of the remaining issues on appeal. 

Left Hip Bursitis, GERD, and Restless Leg Syndrome

The lay and medical evidence of record suggests that these service-connected disabilities may have worsened in severity since they were lasted evaluated by VA in April 2010.  During the August 2012 Travel Board hearing, the Veteran testified that his symptomatology associated with his left hip bursitis, GERD, and restless leg syndrome had worsened over the past two years.  See hearing transcript, pages 4, 12, 14, and 15.  Moreover, the medical evidence in the VA treatment records shows that the Veteran's prescription medication has been increased for his GERD and restless leg syndrome because the symptomatology of those conditions had increased in severity.  See VA treatment records dated in 2011. 

While the Board is not required to direct new examinations simply because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when the record demonstrates or the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given that it has been almost three years since the Veteran's last VA examination and in light of his contentions, the claims must be remanded in order to afford the Veteran a VA examination to determine the current severity of disabilities due to GERD, restless leg syndrome, and left hip bursitis. 

Prior to any examination, the RO/AMC should obtain any outstanding records of pertinent VA and private treatment, and associate them with the claims folder.

Glaucoma and Posterior Vitreous Detachment in Both Eyes

A review of the Veterna's service and post-service treatment records show that he sought outside private treatment for his glaucoma from 2000 to 2012 from Dr. Tanner.  No attempt has been made to obtain and associate these records with the claims folder.  

The available medical evidence shows that the Veteran's glaucoma existed prior to his last two periods of service from October 2003 to September 2004, and from March 2006 to April 2010.  Hence, glaucoma was not incurred while on active duty.  See 38 U.S.C.A. § 1111.  As such, the remaining question is whether his glaucoma was aggravated by his last two periods of service.  See 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  A pre-existing injury or disease will be considered to have been "aggravated" by service where there is an increase in disorder, unless there is a specific finding that the increase in disorder is due to the natural progress of the disease.  See 38 C.F.R. § 3.306.  

Given that the outside private eye treatment records span over both of those last periods of service, they would greatly assist in determining whether the Veteran's glaucoma was aggravated beyond the natural progress of the disease during those periods.  On remand, the RO/AMC should seek the Veteran's assistance in obtain outstanding records of private eye treatment by Dr. Tanner from 2000 to 2012.  

In regard to the Veteran's bilateral posterior vitreous detachment, a review of the service treatment records from the Veteran's last period of service show he complained of floaters in his vision and he was diagnosed with posterior vitreous detachment in both of his eyes.  See service eye clinic treatment records dated in October 2006, March 2007, and November 2008.  However, at the time of the April 2010 VA examination, the examiner did not mark down any findings of posterior vitreous detachment in either eye.  The Board finds this examination report inadequate, because the VA examiner failed to provide a medical opinion that addressed the in-service treatment and diagnosis of posterior vitreous detachment in both of his eyes or to provide a medical conclusion that ruled out a current diagnosis. 

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate, and that further VA examination is needed to properly assess the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, on remand, the Veteran should be provided with a new VA eye examination in conjunction with his claim. 

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to obtain outstanding private eye treatment records from Dr. Tanner.  

2.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any other outstanding records of pertinent medical treatment that are not yet on file. 

3.  If any identified record cannot be obtained, then documentation to that effect should be added to the claims file.  The Veteran should also be provided with an opportunity to submit such reports.

4.  After obtaining any outstanding evidence, schedule the Veteran for appropriate VA examinations to determine the severity of his (1) service-connected left hip bursitis, (2) GERD, and (3) restless leg syndrome.  

The claims file should be made available to the examiners, who should review the entire claims folder in conjunction with the examinations.  All indicated tests and studies should be undertaken.  The findings from the clinical evaluations of each disability should be recorded in a medical examination report. 

5.   After obtaining any outstanding evidence, schedule the Veteran for a VA examination to address the nature and etiology of his bilateral eye complaints, to include his (1) posterior vitreous detachment in both of his eyes and (2) glaucoma.  The examiner must review the claims file and the report must note that review.  All indicated tests and studies should be undertaken.  

In particular, the VA examiner should address the following: 

a) Specifically identifying any current diagnosed eye disorder that is found to be present, to include posterior vitreous detachment in both of his eyes and glaucoma. 

b) State whether it is as likely as not (50 percent probability or greater) that any posterior vitreous detachment found to be present began in or is otherwise related to his periods of service.  The examiner must consider the Veteran's lay statements.  

The Board is cognizant that it is requesting that an examiner, who may find no current clinical evidence of posterior vitreous detachment, still render a nexus opinion as to a prior diagnosis, initially diagnosed during his third period of service.  

c) State whether it is as likely as not (50 percent probability or greater) that any glaucoma found to be present was aggravated (i.e. worsened beyond the natural progress) by the Veteran's last periods of service from October 2003 to Setpember 2004, and from March 2006 to April 2010.  The examiner must consider the Veteran's lay statements regarding the progression of his glaucoma.  

The examiner should explain the rationale for all opinions provided.  If the examiner is unable to provide an opinion for any of the above, then the examiner should state so and why.

6.  Thereafter, the RO/AMC should review the claims folder to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated. The RO/AMC should then readjudicate the claim on appeal. If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


